IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-31244
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ARTHUR WILLIAMS, also known as Pop,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 93-CR-10012-6
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Arthur Williams, federal prisoner # 08395-035, appeals the

dismissal of his postconviction motion to dismiss the indictment

filed pursuant to FED. R. CRIM. P. 12(b)(2).   Motions to dismiss

an indictment filed pursuant to FED. R. CRIM. P. 12(b)(2) must be

made before trial or they are waived.    United States v. Cathey,

591 F.2d 268, 271 n.1 (5th Cir. 1979).   Because the criminal

proceedings were no longer pending, Williams’ motion to dismiss

the indictment was unauthorized and without a jurisdictional




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-31244
                                -2-

basis.   See United States v. Early, 27 F.3d 140, 142 (5th Cir.

1994).   The judgment of the district court is AFFIRMED.